Exhibit 10.2

 

LOGO [g654934g1204072007434.jpg]

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (“Agreement”) is effective as of December 1,
2018 (the “Effective Date”) by and between Global Eagle Entertainment Inc., a
Delaware corporation, with its principal place of business at 6100 Center Drive,
Suite 1020, Los Angeles, CA 90045 (“Global Eagle” or the “Company”), Flonoe
Limited, company number 10780242, having an address at 9 De Montfort Street,
Leicester, United Kingdom, LE1 7GE (“Consultant”), and, solely for purposes of
Section 11(d) of this Agreement, Walé Adepoju (“Guarantor”).

In consideration of the mutual covenants and agreements set forth below, the
parties agree as follows:

 

1. Duties of Consultant.

a. Services. Consultant shall perform the services as may be requested from time
to time by Global Eagle (“Services”) and as described on the Work Statement
attached as Exhibit A hereto. Upon request by Global Eagle, Consultant agrees to
submit to Global Eagle in a timely manner and in written or other tangible form,
any deliverables or results of Consultant’s work under this Agreement including,
without limitation, all deliverables listed in the Work Statement(s), all
assigned Inventions as set forth in Section 5 hereof, and all documentation of
work performed under this Agreement (collectively, the “Results”). At all times
before or after completion of the Services, Global Eagle shall have the right to
examine the Results and any materials relating thereto to ensure Consultant’s
compliance with the provisions of this Agreement. For the Term (as defined
below), Consultant’s primary contact with Global Eagle shall be the “Manager”
specified on the attached Work Statement or such other person designated by
Global Eagle. All equipment issued and delivered by Global Eagle to Consultant
(if any) to perform the required services under this Agreement shall remain

Global Eagle’s exclusive property at all times.

b. Performance. Consultant’s performance under this Agreement shall be conducted
with due diligence and in full compliance with the highest professional
standards of practice in the industry with Consultant devoting sufficient time
and energy as to timely accomplish the Services. Consultant shall at all times
comply with all applicable laws and Global Eagle’s safety, ethical and
compliance rules in the course of performing the Services. If Consultant’s work
requires a license, Consultant represents that it has obtained that license, and
that such license is in full force and effect and will remain in full force and
effect during the Term and it is responsible for all insurance, taxes, fees,
costs, equipment, expenses and travel expenses in connection with the Services.
Consultant may not engage third parties to assist it in the Services, act as a
representative or agent of Global Eagle or otherwise bind or obligate Global
Eagle in anyway without Global Eagle’s prior written consent.

2. Compensation. The fees and expense reimbursements payable by Global Eagle and
the payment terms of such fees and expense reimbursements shall be as set

 

 

1



--------------------------------------------------------------------------------

forth on the Work Statement. All fees and pre-approved expense reimbursements
provided for in the Work Statements are Consultant’s sole compensation for
rendering the Services to Global Eagle. For the avoidance of doubt, Consultant
is responsible for procuring its own administrative support (at its own cost) in
support of rendering the Services hereunder.

3. Term/Termination. The term of this Agreement (the “Term”) will commence on
the Effective Date and continue, unless terminated earlier pursuant to this
Section 3, for a period specified under “Term” on the attached Work Statement;
provided, however, that notwithstanding the foregoing or anything to the
contrary in the Work Statement, this Agreement may be terminated by Global Eagle
at any time upon giving written notice of termination to Consultant if
Consultant breaches any of the terms hereof. In the event of such termination,
Global Eagle will be obligated to pay Consultant any outstanding fees or expense
reimbursements due under this Agreement only for or in connection with such
Services actually then completed by Consultant and reasonably acceptable to
Global Eagle as of the date of Global Eagle’s termination notice.

4. Confidentiality.

a. Proprietary Information. Consultant understands that Global Eagle possesses
and will possess Proprietary Information that is important to its business. For
purposes of this Agreement, “Proprietary Information” is all information that is
disclosed to Consultant or that was or will be developed, learned, created, or
discovered by Consultant (or others) for or on behalf of Global Eagle, or that
became or will become known by, or was or is conveyed to Global Eagle and has
commercial value in Global Eagle’s

business, or that is developed at Global Eagle’s facilities or with use of
Global Eagle’s equipment. Proprietary Information includes, but is not limited
to, information (and all tangible items in any form incorporating, embodying or
containing information) relating to (a) all client/customer/vendor lists and all
lists or other compilations containing client, customer or vendor information;
(b) information about products, proposed products, research, product
development, know-how, techniques, processes, costs, profits, markets, marketing
plans, strategies, forecasts, sales and commissions, and unpublished information
relating to technological and scientific developments; (c) plans for future
development and new product concepts; (d) all manufacturing techniques or
processes, documents, books, papers, drawings, schematics, models, sketches,
computer programs, databases, and other data of any kind and descriptions
including electronic data recorded or retrieved by any means; (e) the
compensation and terms of employment of Global Eagle employees and terms of
engagement with consultants; (f) software in various stages of development, and
any designs, drawings, schematics, specifications, techniques, models, data,
source code, algorithms, object code, documentation, diagrams, flow charts,
research and development, processes and procedures relating to any software; and
(g) all other information that has been or will be given to Consultant in
confidence by Global Eagle (or any affiliate of it that might be formed) or
created by Consultant during the provision of the Services concerning Global
Eagle’s actual or anticipated business, research or development, or that is
received in confidence by or for Global Eagle from any other person or entity.
Proprietary Information does not include information that Consultant
demonstrates to Global

 

 

2



--------------------------------------------------------------------------------

Eagle’s satisfaction, by written evidence incurred in the ordinary course of
business, is in the public domain through lawful means that do not directly or
indirectly result from any act or omission of Consultant in breach of its
obligations hereunder.

b. Non-Disclosure. Consultant understands that the consulting arrangement
creates a relationship of confidence and trust between Consultant and Global
Eagle with regard to Proprietary Information. Consultant will at all times, both
during and after the Term, keep the Proprietary Information in confidence and
trust. Consultant will not, without the prior written consent of an authorized
officer of Global Eagle (i) copy, use or disclose any Proprietary Information to
any third party (including any subcontractors engaged by Consultant with Global
Eagle’s consent), (ii) remove any Proprietary Information from the business
premises of Global Eagle, or (iii) deliver any Proprietary Information to any
person or entity outside of Global Eagle. Consultant may not share any such
Proprietary Information with third parties or subcontractors hereunder in
furtherance of the Services without Global Eagle’s prior written consent.
Consultant understands that the Defense of Trade Secrets Act providers certain
immunities from liability for confidential disclosure of a trade secret to the
government or in a court filing such that an action that would otherwise count
as trade secret misappropriation will be immunized if the disclosure (i) is made
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Further, an individual who files a lawsuit for
retaliation by an employer

for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.

c. Return of Proprietary Information and Property. Consultant agrees that upon
termination of this Agreement for any reason, completion of the Services, or
upon Global Eagle’s request, Consultant shall promptly deliver to Global Eagle
all Proprietary Information, any document or media that contains Results (and
all copies thereof), and any apparatus or equipment (and other physical property
or any reproduction of such property) issued to Consultant by Global Eagle,
excepting only Consultant’s copy of this Agreement.

5. Ownership and License.

a. Assignment of Rights. All Proprietary Information, and all patents, patent
rights, copyrights, mask work rights, trademark rights, trade secret rights, sui
generis database rights, and all other intellectual and industrial property
rights of any kind anywhere in the world (collectively, the “Rights”) in
connection therewith shall be the sole property of Global Eagle. Consultant
hereby irrevocably assigns to Global Eagle, without further consideration, any
and all Rights that Consultant may have or acquire in the Proprietary
Information and the Results.

b. Disclosure of Inventions. Consultant will promptly disclose in writing to
Global Eagle’s Designated Representative all “Inventions” (which term includes
patentable or non-patentable inventions, original works of authorship,
derivative works, trade secrets, technology, computer software, application
programming

 

 

3



--------------------------------------------------------------------------------

interfaces, ideas, designs, formulas, processes, trademarks, service marks,
patents, copyrights, techniques, know-how and data, and all improvements,
rights, and claims related to the foregoing) made, conceived, reduced to
practice, or developed by Consultant, either alone or jointly with others,
during the Term that relate to Global Eagle’s business, relate to demonstrably
anticipated research or development of Global Eagle, or that result from any of
the Services that Consultant has performed, or will perform, for Global Eagle.
Consultant will not disclose Inventions covered by this Section 5.b. to any
person outside of Global Eagle unless requested to do so by management personnel
of Global Eagle.

c. Assignment of Inventions. Consultant agrees to irrevocably assign to Global
Eagle, without further consideration, all right, title, and interest that
Consultant may presently have or acquire (throughout the United States, United
Kingdom and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention requiring disclosure under Section 5.b.
hereof, which shall be the sole property of Global Eagle, whether or not
patentable. Without limiting the foregoing, Consultant agrees that any such
Invention comprising an original work of authorship shall be deemed to be a
“work made for hire” and that Global Eagle shall be deemed the author thereof
under the U.S. Copyright Act (Title 17 of the U.S. Code), provided that in the
event and to the extent any such Invention is determined not to constitute a
“work made for hire” as a matter of law, Consultant hereby irrevocably assigns
and transfers to Global Eagle all right, title and interest in and to any such
Invention including, without limitation, all copyrights.

d. Cooperation. Consultant agrees to perform, during and after the Term, all
acts deemed necessary or desirable

by Global Eagle to permit and assist it, at Consultant’s hourly rate as listed
in the Work Statement (or, if no hourly rate is specified in the Work Statement,
at such rate Global Eagle in its sole discretion deems reasonable), in
evidencing, perfecting, obtaining, maintaining, defending and enforcing Rights
and/or Consultant’s assignments herein. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in legal
proceedings. Consultant hereby irrevocably designates and appoints Global Eagle
and its duly authorized officers and agents, as Consultant’s agents and
attorneys-in-fact, with full power of substitution, to act for and in behalf and
instead of Consultant, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by Consultant.

e. Moral Rights. Any assignment of copyright hereunder (and any ownership of a
copyright as a work made for hire) includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights” (collectively, “Moral Rights”). Consultant waives all Moral
Rights including, without limitation, under chapter IV of the U.K. Copyright,
Designs and Patents Act 1988 and any other such rights which Consultant may have
in the Inventions, Proprietary Information and/or the Results wherever in the
world. To the extent such Moral Rights cannot be assigned under applicable law
and to the extent the following is allowed by the laws in the various countries
where Moral Rights exist, Consultant hereby ratifies and consents to any action
of Global Eagle that would violate such Moral Rights in the absence of such
ratification/consent. Consultant will confirm any such

 

 

4



--------------------------------------------------------------------------------

ratifications and consents from time to time as requested by Global Eagle.

f. Excluded Inventions. Consultant has attached hereto as Exhibit B a complete
list of all existing Inventions to which Consultant claims ownership as of the
date of this Agreement and that Consultant desires to specifically clarify are
not subject to this Agreement. Consultant represents that Exhibit B hereto is
accurate and complete. If Exhibit B hereto contains no such Inventions,
Consultant represents that Consultant has no such Inventions at the time of
signing this Agreement.

h. License. If any Rights or Inventions assigned hereunder or any Results are
based on, or incorporate, or are improvements or derivatives of, or cannot be
reasonably made, used, modified, maintained, supported, reproduced and
distributed or otherwise fully exploited without using or violating technology
or Rights owned or licensed by Consultant and not assigned hereunder, Consultant
hereby grants Global Eagle a perpetual, irrevocable, worldwide, fully paid-up,
royalty-free, nonexclusive, sublicensable right and license to exploit and
exercise all such technology and Rights in support of Global Eagle’s exercise or
exploitation of any Results or assigned Rights or Inventions (including any
modifications, improvements and derivatives works thereof).

j. Privacy. In this clause “Privacy Notice” means a notice (or notices)
providing information under Articles 13 and 14 of the E.U. General Data
Protection Regulation together with any applicable local data protection laws
regarding the processing of the personal data of Consultant in connection with
this Agreement. Global Eagle will process the personal data of Consultant as set
out in the Privacy Notice and in any documents

referred to in that Privacy Notice. Consultant acknowledges receipt of the
Privacy Notice and confirms that Consultant has read and understood it. The
Privacy Notice may be amended from time to time by Global Eagle and is available
for review upon request by Consultant. Consultant shall provide a copy of the
Privacy Notice to any third parties engaged by Consultant in the provision of
the Services and procure confirmation that they have read and understood it.
Consultant recognizes and agrees that it has no expectation of privacy with
respect to Global Eagle’s telecommunications, networking, or information
processing systems (including, without limitation, stored computer files, e-mail
messages and voice messages) and that Consultant’s activity, and any files or
messages, on any of those systems may be monitored at any time without notice.
Consultant and any third parties engaged by Consultant must keep Global Eagle
informed of any changes to any personal data which has been provided by
Consultant.

6. Independent Contractor. Nothing in this Agreement shall be construed or have
effect as constituting any relationship of employer and employee or worker,
agency, or joint venture between Global Eagle or any of its subsidiaries or
affiliates and Consultant (or any others Consultant engages with or employs for
the provision of the Services). Consultant is an independent contractor and is
solely responsible for all taxes, withholdings, and other similar statutory
obligations including, without limitation, any applicable national insurance
contributions, Workers’ Compensation Insurance, Unemployment Insurance, or State
Disability Insurance. Consultant agrees that it is solely responsible for the
payment of compensation or other amounts owing to its employees, subcontractors,
representatives and agents arising out of the provision of the

 

 

5



--------------------------------------------------------------------------------

Services. Consultant understands and agrees that Consultant shall not be
considered as having employee status with Global Eagle and Consultant will not
participate in any plans, arrangements, or distributions by Global Eagle
pertaining to or in connection with any pension, stock, bonus, profit-sharing,
or other benefit program Global Eagle may have for its employees. Consultant has
no authority to act on behalf of or to enter into any contract, incur any
liability or make any representation on behalf of Global Eagle. Consultant
agrees to defend, indemnify and hold Global Eagle harmless from any and all
claims made by any person or entity on account of an alleged failure by
Consultant to satisfy any tax, withholding, or other similar regulatory or
statutory obligations, or arising out of the Consultant being classified as
Global Eagle’s employee or worker, as well as arising out of Consultant’s
employment or engagement of other persons to provide the Services. Global Eagle
shall issue Form 1099 records for its payments to Consultant made pursuant to
this Agreement and shall not be subject to withholding for income tax, social
security, or unemployment compensation unless and until the laws or regulations
with respect thereto require such withholdings to be made with respect to
payments to bona fide independent contractors. Consultant understands that
Global Eagle will be required to report payments to Consultant to U.S. federal
and state income taxing authorities. Consultant further agrees to accept
exclusive liability for the payment of taxes or contributions for unemployment
and health insurance, retirement benefits, annuities and/or social security
payments that Consultant pays or owes to Consultant’s employees, agents, or
subcontractors, if any, and to reimburse and indemnify Global Eagle for such
taxes or contributions or penalties which Global Eagle may be compelled to pay.
Consultant also agrees to

comply with all valid administrative regulations respecting the assumption of
liability for such taxes and contributions to any applicable tax authority
including within the country in which Consultant works and resides at any time
during the Term. Consultant understands and agrees that the manner in which
Consultant performs the Services is in Consultant’s discretion and control,
provided that such Services are to be provided by Consultant and not by others,
and that the Company shall not supervise or direct Consultant’s performance of
those Services. In carrying out the Services, Consultant shall provide
Consultant’s own tools, instruments and equipment and place of performing the
Services.

7. Representations and Warranties. Consultant represents and warrants that, as
of the Effective Date and at all times during and after the Term:
(a) Consultant’s performance of the Services and all terms of this Agreement has
not breached and will not breach any agreement that Consultant has with another
party including, without limitation, any agreement to keep in confidence
proprietary information acquired by Consultant in confidence or trust prior to
the execution of this Agreement; (b) Consultant is not and will not be bound by
any agreement, nor has assumed or will assume any obligation, which would in any
way be inconsistent with the Services to be performed by Consultant under this
Agreement; (c) in performing the Services, Consultant will not use any
confidential or proprietary information of another party, or infringe the Rights
of another party, nor will Consultant disclose to Global Eagle, or bring onto
Global Eagle’s premises, or induce Global Eagle to use any confidential or
proprietary information of any person or entity other than Global Eagle or
Consultant; and (d) all of Consultant’s employees and contractors, as
applicable, performing any of the

 

 

6



--------------------------------------------------------------------------------

Services (but which contractors Consultant may only engage with Global Eagle’s
prior written consent) have executed and will execute written non-disclosure,
assignment of rights and other appropriate agreements sufficient to protect the
confidentiality of the Proprietary Information, and sufficient to allow
Consultant to grant the assignments and licenses to Global Eagle as provided
herein. Consultant is liable for any breach by such employees and contractors of
the foregoing confidentiality agreements and obligations. Consultant maintains
(and will maintain during the Term) all types of insurance (including errors and
omissions coverage) sufficient for the Services hereunder and in an amount
customary for the industries in which Consultant operates.

8. Indemnity. Consultant will defend, indemnify and hold Global Eagle and its
affiliates (and their respective employees, directors and representatives)
harmless against any and all loss, liability, damage, claims, demands or suits
and related costs and expenses (including, without limitation, reasonable
attorneys’ fees and court costs) arising or resulting, directly or indirectly,
from (i) any act or omission of Consultant (its employees or independent
contractors) or Consultant’s (its employees’ or independent contractors’) breach
of any representation, warranty or covenant of this Agreement, or
(ii) infringement of any third-party intellectual property rights by the
Results, Global Eagle’s use of the Results or Consultant’s performance of the
Services. Consultant understands that its use of third parties to perform
Services must be authorized in writing by Global Eagle in advance, and
Consultant shall be responsible for all Services performed by such third
parties.

9. Restrictive Covenants. Nothing in this Agreement shall prevent the Consultant
from being engaged, concerned or having a financial

interest in any capacity in any other business, trade, profession, or occupation
during the Term, provided that such activity does not cause a breach of any of
the Consultant’s obligations under this Agreement, the Separation Agreement and
General Release entered into between the Consultant and Global Eagle
Entertainment Limited on or around the date of the this Agreement (“Separation
Agreement”), and the Consultant shall not engage in any such activity if it
relates to a business which is similar or in any way competitive with the
business of Global Eagle without the prior written consent of Global Eagle.
During the Term and thereafter, Consultant acknowledges and agrees to abide the
terms and conditions of the Employee Statement & Agreements Regarding
Confidentiality, Proprietary Information, Invention Assignment, Non-Competition
and Non-Solicitation (the “Restrictive Covenant Agreement”) referred to in
Section 12 of the Separation Agreement, which are incorporated herein by
reference as if fully set forth herein; provided, that the twelve (12) month
period referenced in Section 2 of the Restrictive Covenant Agreement shall
commence upon the expiration of the Term of this Agreement. Consultant
acknowledges and agrees that the provisions of this Agreement relating to
non-disclosure of confidential information, protection of intellectual property
rights, non-solicitation, non-competition and non-disparagement are in addition
to, and not in lieu of, any restrictive covenants set forth in any other written
agreement between the Company and its affiliates, on the one hand, and
Consultant, on the other hand, including, without limitation, the applicable
provisions of the Restrictive Covenant Agreement and the Separation Agreement.

10. No Disparagement. During the Term and thereafter, Consultant agrees that
Consultant will not disparage Global Eagle, or its subsidiaries’ or affiliates’,
relationships with past, current, or prospective employees, employers,
stockholders, affiliates, subsidiaries, acquirers, successors in interest, joint
venturers, customers, service providers, or vendors, provided, however, that no
action

 

 

7



--------------------------------------------------------------------------------

taken by Consultant in exercise of its legal or equitable rights to preserve its
assets or to maintain its business competitiveness, including but not limited to
the protection of its intellectual property, trade secrets, and confidential
information, will be construed as a breach of this provision by the Consultant.
For purposes of this Section 10, the term “prospective” shall refer to pending
efforts by Global Eagle to solicit, or negotiate the terms of, a business,
employment, or sales relationship to which the Consultant knows or reasonably
should know is occurring. During the Term and thereafter, the Company will
direct the members of its Board of Directors and of its Executive Leadership
Team not to publicly disparage Consultant or make any public comments or
communications which tend to cast Consultant in a negative light.

11. Miscellaneous.

a. Governing Law. Consultant agrees that any dispute in the meaning, effect or
validity of this Agreement shall be resolved in accordance with the laws of the
State of California without regard to the conflict of laws provisions thereof.

b. Arbitration/Forum Selection: Any dispute, claim or controversy arising out of
or relating to this Agreement, including, but not limited to, the breach,
termination, enforcement, interpretation or validity thereof, and including, but
not limited to, the determination of the scope or applicability of this
agreement to arbitrate, if brought by Consultant, shall only be determined by
arbitration in Los Angeles, California, which is the location of Global Eagle’s
principal place of business and both parties hereby consent to such exclusive
location and process. The arbitration shall take place before one arbitrator and
administered by either JAMS or ADR Services, Inc., at the option of the Company.

The judgment on the arbitration award may only be entered in the state and
federal courts having within their jurisdiction the location of Global Eagle’s
principal place of business which is Los Angeles, California, and Consultant
hereby consents to such exclusive jurisdiction. This clause (b) shall not
however preclude Consultant from seeking provisional remedies in aid of
arbitration. However, the sole jurisdiction for Consultant seeking provisional
relief shall be the state and federal courts having within their jurisdiction
the location of Global Eagle’s principal place of business, which is Los
Angeles, California, and Consultant hereby consents to such jurisdiction. If for
any reason this arbitration agreement is found unenforceable (such as by waiver
or otherwise) in whole or in part, then the sole jurisdiction for actions
related to the subject matter of this Agreement shall be the state and federal
courts having within their jurisdiction the location of the Company’s principal
place of business, which is Los Angeles, California, and both parties hereby
consent to such jurisdiction.

c. Severability. If any provision of this Agreement is held to be illegal or
unenforceable, such provision shall be limited or excluded from this Agreement
to the minimum extent required, and the balance of the Agreement shall be
interpreted as if such provision was so limited or excluded and shall be
enforceable in accordance with its terms.

d. Assignment. This Agreement (together with all attached exhibits) shall be
binding upon Consultant, and inure to the benefit of the parties hereto and
their respective heirs, successors, assigns, and personal representatives;
provided, however, that Consultant shall not assign any of its rights or
delegate any of its duties hereunder without Global Eagle’s prior written
consent

 

 

8



--------------------------------------------------------------------------------

and any attempted assignment or delegation will be void. Notwithstanding
anything to the contrary in this Agreement, Guarantor jointly and severally
guarantees both the performance and payment obligations of Consultant pursuant
to this Agreement.

e. Entire Agreement/Modifications. This Agreement (together with all executed
Work Statements and attached exhibits) contains the entire understanding of the
parties regarding its subject matter. This Agreement may only be modified by a
subsequent written agreement executed by authorized representatives of both
parties.

f. Notices. All notices required or given under this Agreement shall be
addressed to the parties at the addresses shown in any “Notices” section of each
Work Statement (or such other address as may be provided by written notice in
accordance with this Section 11.f.) and shall be deemed given upon receipt (or,
if not received sooner, three (3) days after deposit in the U.S. mails) when
delivered by registered mail, postage pre-paid, return receipt requested, by
facsimile (with a confirmation copy sent by registered mail) or by commercial
overnight delivery service with tracking capabilities.

g. Attorneys’ Fees. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, court costs and necessary disbursements, in addition
to any other relief to which the party may be entitled.

h. Limitation of Consequential Damages/Remedies. Any claim by Consultant arising
under this Agreement shall not exceed the fees paid or payable to Consultant
pursuant to this Agreement. EXCEPT AS SET FORTH IN THIS

PARAGRAPH, IN NO EVENT WILL THE COMPANY, ITS PARENT(S), SUBSIDIARIES OR ANY OF
ITS AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SHAREHOLDERS OR SUBCONTRACTORS, BE LIABLE TO CONSULTANT OR ANY OTHER
PERSON FOR: (I) ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN
IF CONSULTANT OR SUCH OTHER PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, OR (II) PUNITIVE OR EXEMPLARY DAMAGES, LOSS OF ANTICIPATED PROFITS,
LOST BUSINESS, LOSS OF COMMERCIAL REPUTATION, OR OTHER ECONOMIC LOSS.

Consultant recognizes that nothing in this Agreement is intended to limit any
remedy of Global Eagle under the California Uniform Trade Secrets Act and that
Consultant could face possible criminal and civil actions, resulting in
substantial monetary liability if Consultant misappropriates Global Eagle’s
trade secrets. In addition, Consultant recognizes that a violation of this
Agreement could cause Global Eagle irreparable harm, the amount of which may be
extremely difficult to estimate, thus, making any remedy at law inadequate.
Therefore, Consultant agrees that Global Eagle shall have the right to apply to
the state and federal courts having within their jurisdiction the location of
Global Eagle’s principal place of business, which is Los Angeles, California,
for the provisional remedy of an order restraining any breach or threatened
breach of this Agreement and for any other relief Global Eagle deems appropriate
without being required to post any bond or other security. This right shall be
in addition to any other

 

 

9



--------------------------------------------------------------------------------

remedy available to Global Eagle in law or equity.

i. Survival. The provisions of this Agreement that may be reasonably interpreted
as surviving its termination, including the applicable provisions of Sections
3-11 hereof, shall continue in effect after termination of this Agreement.
Global Eagle is entitled to communicate Consultant’s obligations under this
Agreement to any future client or potential client of Consultant.

j. Execution. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographed copies of such signed counterparts may be used in lieu of the
originals for any purpose.

k. Advice of Counsel. Each of the parties to this Agreement expressly
acknowledges that it participated in the drafting of this Agreement. This
Agreement is the product of arms’-length negotiations. The parties have read
this Agreement completely, have had the advice and assistance of competent
counsel and have

not been influenced to any extent whatsoever by any representations or
statements by any party or its agents other than those contained in this
Agreement. Accordingly, the language contained within and comprising this
Agreement shall not be construed in favor of or against any one party on the
grounds that the party drafted the Agreement.

l. Anti-Corruption. Each party will comply with all applicable anticorruption
laws (for example, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery
Act), including those that prohibit the promise, the payment, the authorization,
or the giving directly or indirectly of money or things of value to any person
or entity (including government officials, members of royal families, employees
of state-owned enterprises and any related parties such as family members of
those groups) corruptly to (a) influence any official act or decision;
(b) secure any improper advantage; (c) obtain or retain business, or to direct
business to any person or entity; or (d) induce or reward any favorable action
in any matter related to the subject of this Agreement.

 

 

(Remainder of Page Intentionally Blank.)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CONSULTANT

Signature:

 

/s/ Walé Adepoju

Name:

 

Walé Adepoju

Title:

 

Director

GUARANTOR

Signature:

 

/s/ Walé Adepoju

Printed Name: Walé Adepoju

GLOBAL EAGLE ENTERTAINMENT INC.

Signature:

 

/s/ Kim Nakamaru

Name:

 

Kim Nakamaru

Title:

 

VP, Interim General Counsel

 

11



--------------------------------------------------------------------------------

EXHIBIT A

WORK STATEMENT

 

1.

General

This Work Statement defines work to be done for Global Eagle Entertainment Inc.
(“Global Eagle” or the “Company”) by Walé Adepoju (“Consultant”) under that
certain Consulting Services Agreement to which this Exhibit is attached
(“Agreement”). Capitalized terms used but not otherwise defined in this Work
Statement shall have the meanings ascribed to such terms in the Agreement.

 

2.

Description of Project/Services

During the Term, Consultant shall provide the following Services to the Company:
(i) assist with mergers and acquisitions, strategic initiatives, and corporate
development activities; (ii) assist with integration and organizational advisory
services as directed by the Manager; (iii) serve of the board of directors of
the Santander joint venture on behalf of the Company (the “JV Board”); and
(iv) perform such other reasonable services as may be requested by the Manager
from time to time.

 

3.

Manager

Chief Executive Officer of the Company.

 

4.

Term

The Term shall be an initial period commencing on the Effective Date and
continuing until the date that is six (6) months following the Effective Date
(the “Initial Term”). The Term shall be extended automatically by successive one
(1) month periods upon the expiration of the Initial Term and any renewal period
thereafter unless either the Company or Consultant provides the other party with
written notice of an intention to terminate the Term at least thirty (30) days
prior to such expiration or renewal date. The term “Term” shall include any such
automatic one (1) month extensions.

 

5.

Fees

The Company’s subsidiary, Global Eagle Entertainment Limited (“Global Eagle
Ltd.”) shall pay to Consultant a consulting fee equal to GBP 13,735 plus
applicable VAT (the “Consulting Fee”), which Consulting Fee is intended to
correspond with Consultant providing approximately fifty percent (50%) of the
services that Consultant provided to the Company and its affiliates immediately
prior to the commencement of the Term, for each month during the Term, which
shall be pro-rated for partial months of service. In the event that the scope of
Consultant’s services materially increases during the Term, the Company and
Consultant shall negotiate in good faith to adjust the amount of the Consulting
Fee. Consultant shall invoice Global Eagle Ltd. for the Consulting Fee monthly
in advance, but



--------------------------------------------------------------------------------

in no event earlier than the first day of the applicable month, and Global Eagle
Ltd. shall remit payment within thirty (30) days following receipt of such
invoice.

In addition, (x) to the extent that Consultant is requested to, and agrees to,
serve on the JV Board, Consultant shall be covered by the applicable directors
and officers liability insurance policy maintained by the Company, subject to,
and in accordance with, the terms and conditions of such policy and (y) Global
Eagle Ltd. will reimburse Consultant for any reasonable and documented
out-of-pocket travel and out-of-town lodging expenses that Consultant properly
incurs in the performance of the Services, subject to Consultant’s compliance
with Global Eagle Ltd.’s expense and travel reimbursement policies. For the
avoidance of doubt, the expense reimbursement in the foregoing clause (y) will
not apply with respect to Consultant’s personal insurance and overhead costs.

 

13



--------------------------------------------------------------------------------

EXHIBIT B

DISCLOSURE OF INVENTIONS

The following is a complete list of Inventions relevant to the performance of
the Services for Global Eagle Entertainment Inc. (“Global Eagle” or the
“Company”) that have been made or conceived or first reduced to practice by
Consultant alone or jointly with others prior to the execution of that certain
Consulting Services Agreement to which this Exhibit B is attached (“Agreement”)
entered into between Consultant and Global Eagle that Consultant desires to
clarify are not subject to the Agreement.

 

            X                         

 

No Inventions

 

                                     

 

See below

 

                                     

 

Additional sheets attached

 

 

CONSULTANT

/s/ Walé Adepoju

Walé Adepoju

 

14